Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2), and 35 U.S.C. 102(a)(1), as being anticipated by Iguchi et al (PG Pub 2019/0267357 A1).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Iguchi teaches a display device comprising a plurality of pixels (fig. 2) formed of three or more sub pixels (6-8), wherein, as the three or more sub pixels, each of the pixels includes a first sub pixel (6, fig. 15) including a first light source (100B) that emits light having a first wavelength (blue), a second sub pixel (7) including a second light source (100R) that emits light having the first wavelength and a first wavelength conversion unit (22) that converts the light having the first wavelength (all three light sources are made from the same layers in 14, thus, emit the same wavelength, figs. 12E and 12F) emitted from the second light source into light having a second wavelength (red), the second sub pixel being arranged adjacent to the first sub pixel, and a third sub pixel (8) including a third light source (100G) that emits light having the first wavelength and a second wavelength conversion unit that converts the light having the first wavelength emitted from the third light source into light having a third wavelength (green), the third sub pixel being arranged adjacent to the second sub pixel, wherein the display device further comprises a first layer (29) that reflects the light having the first wavelength (blue, paragraph [0137]) and transmits (paragraph [0138]) the light having the second wavelength and the light having the third wavelength, and wherein the first layer has a size that covers a- 73 -Attorney Docket No.: US8330219J01164US surface of the first wavelength conversion unit on a side that emits the light having the second wavelength and a surface of the second wavelength conversion unit on a side that emits the light having the third wavelength, and faces at most (understood to mean: the first layer does not cover the first light source or covers only a portion if it does) a part of the first light source.  
Regarding claim 10, Iguchi teaches (see claim 1) a display device comprising a plurality of pixels formed of three or more sub pixels, wherein, as the three or more sub pixels, each of the pixels includes a first sub pixel including a light source that emits light having a first wavelength, a second sub pixel including the light source and a first wavelength conversion unit that converts the light having the first wavelength emitted from the light source into light having a second wavelength, the second sub pixel - 77 -Attorney Docket No.: US83302 19J01164US being arranged adjacent to the first sub pixel, and a third sub pixel including the light source and a second wavelength conversion unit that converts the light having the first wavelength emitted from the light source into light having a third wavelength, the third sub pixel being arranged adjacent to the second sub pixel, wherein the display device further comprises a first layer that reflects the light having the first wavelength and transmits the light having the second wavelength and the light having the third wavelength, and wherein the first layer has a size that covers a surface of the first wavelength conversion unit on a side that emits the light having the second wavelength and a surface of the second wavelength conversion unit on a side that emits the light having the third wavelength, and faces at most a part of the light source of the first sub pixel.
Claim(s) 1,7,9,10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maegawa et al (PG Pub 2020/0287103 A1).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Maegawa teaches a display device comprising a plurality of pixels (fig. 2) formed of three or more sub pixels (6-8, fig. 2), wherein, as the three or more sub pixels, each of the pixels includes a first sub pixel (fig. 6) including a first light source (100B) that emits light having a first wavelength (blue), a second sub pixel  including a second light source (100R) that emits light having the first wavelength and a first wavelength conversion unit (22) that converts the light having the first wavelength (all three light sources are made from the same layers in 14, thus, emit the same wavelength, figs. 3A to 3E) emitted from the second light source into light having a second wavelength (red), the second sub pixel being arranged adjacent to the first sub pixel, and a third sub pixel including a third light source (100G) that emits light having the first wavelength and a second wavelength conversion unit that converts the light having the first wavelength emitted from the third light source into light having a third wavelength (green), the third sub pixel being arranged adjacent to the second sub pixel, wherein the display device further comprises a first layer (25) that reflects the light having the first wavelength (fig. 6 legend) and transmits (paragraph [0060]) the light having the second wavelength and the light having the third wavelength, and wherein the first layer has a size that covers a- 73 -Attorney Docket No.: US8330219J01164US surface of the first wavelength conversion unit on a side that emits the light having the second wavelength and a surface of the second wavelength conversion unit on a side that emits the light having the third wavelength, and faces at most (understood to mean: the first layer does not cover the first light source or covers only a portion if it does) a part of the first light source.  
Regarding claim 7, Maegawa teaches the display device according to claim 1, wherein a surface of the first layer other than a back surface facing the first wavelength conversion unit and the second wavelength conversion unit is covered with a passivation film (27, fig. 6).  
Regarding claim 9, Maegawa teaches the display device according to claim 1, wherein a back surface of the first wavelength conversion unit facing the second light source and a back surface of the second wavelength conversion unit facing the third light source are covered with a second reflection layer (28, fig. 6) that reflects the light having the second wavelength and the light having the third wavelength.  

Regarding claim 10, Maegawa teaches (see claim 1) a display device comprising a plurality of pixels formed of three or more sub pixels, wherein, as the three or more sub pixels, each of the pixels includes a first sub pixel including a light source that emits light having a first wavelength, a second sub pixel including the light source and a first wavelength conversion unit that converts the light having the first wavelength emitted from the light source into light having a second wavelength, the second sub pixel - 77 -Attorney Docket No.: US83302 19J01164US being arranged adjacent to the first sub pixel, and a third sub pixel including the light source and a second wavelength conversion unit that converts the light having the first wavelength emitted from the light source into light having a third wavelength, the third sub pixel being arranged adjacent to the second sub pixel, wherein the display device further comprises a first layer that reflects the light having the first wavelength and transmits the light having the second wavelength and the light having the third wavelength, and wherein the first layer has a size that covers a surface of the first wavelength conversion unit on a side that emits the light having the second wavelength and a surface of the second wavelength conversion unit on a side that emits the light having the third wavelength, and faces at most a part of the light source of the first sub pixel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al (PG Pub 2019/0267357 A1).
Regarding claim 8, Iguchi remains as applied in claim 1 above.
Iguchi teaches the display device according to claim 1, wherein a side surface of the first wavelength conversion unit and a side surface of the second wavelength conversion unit are covered with a first reflection layer (24, fig. 15, paragraph [0088]).
Iguchi does not teach the first reflection layer reflects the light having the second wavelength and the light having the third wavelength.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the first reflection layer reflects the light having the second wavelength and the light having the third wavelength, for the known benefit of increasing extraction of light having the second and the third wavelength.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“at least one of the close side surfaces is inclined toward the second sub pixel arranged closest to the at least one of the close side surfaces or toward the third sub pixel arranged closest to the at least one of the close side surfaces” (claim 2);
“a side surface of a part projecting in the emitting direction of the light having the second wavelength further than the second layer is covered with the first layer” (claim 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899